Exhibit 10.3

REINSTATEMENT OF AND FIFTH AMENDMENT

TO PURCHASE AND SALE AGREEMENT

THIS REINSTATEMENT OF AND FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the
“Fifth Amendment”), made and entered into as of the 4th day of May, 2007 between
WELLS REAL ESTATE, LLC – SC I, a Georgia limited liability company (“Seller”),
and HRPT PROPERTIES TRUST, a Maryland real estate investment trust
(“Purchaser”).

W I T N E S S E T H:

WHEREAS, The Wells Fund XI – Fund XII – REIT Joint Venture (the “Venture”) and
Purchaser entered into that certain Purchase and Sale Agreement dated as of
March 6, 2007 (the “Original Agreement”) relating to the sale and purchase of
the “Property” (as defined in the Original Agreement);

WHEREAS, the Venture assigned the Original Agreement to Seller and Seller and
Purchaser amended the Original Agreement pursuant to that certain First
Amendment to and Assignment of Purchase and Sale Agreement and Escrow Agreement
dated as of March 23, 2007 (the “First Amendment”), and Seller and Purchaser
further amended the Original Agreement, as amended, by that certain Second
Amendment to Purchase and Sale Agreement dated as of April 5, 2007 (the “Second
Amendment”), and by that certain Third Amendment to Purchase and Sale Agreement
dated as of April 10, 2007 (the “Third Amendment”), and by that certain Fourth
Amendment to Purchase and Sale Agreement dated as of April 12, 2007 (the “Fourth
Amendment”; the Original Agreement, as assigned and amended by the First
Amendment and as further amended by the Second Amendment, Third Amendment and
Fourth Amendment, being herein referred to as the “Agreement”); and

WHEREAS, Purchaser terminated the Agreement pursuant to Section 3.5 of the
Original Agreement by letter from Purchaser to Seller dated April 13, 2007; and

WHEREAS, Seller and Purchaser desire to reinstate the Agreement and to modify
and amend the Agreement to provide for a reduction in the Purchase Price and an
extension of the Closing Date, and for certain other purposes herein provided.

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

1. Defined Terms. Capitalized terms used in this Fifth Amendment but not defined
herein shall have the same meaning given to such terms in the Agreement.



--------------------------------------------------------------------------------

2. Reinstatement of Agreement. Purchaser and Seller hereby reinstate the
Agreement and hereby acknowledge and agree that the Agreement, as amended by
this Fifth Amendment, is in full force and effect. Purchaser represents to
Seller that Purchaser has not requested the payment to Purchaser, and Purchaser
has not received payment of, the Earnest Money, and Purchaser and Seller agree
that the Earnest Money shall continue to be held, funded and/or disbursed by
Escrow Agent in accordance with the terms of the Agreement, as amended, and the
Escrow Agreement.

3. Reduction in Purchase Price. Section 2.4 of the Original Agreement is hereby
amended by reducing the Purchase Price from Eight Million and No/100 Dollars
($8,000,000.00 U.S.) to Seven Million Six Hundred Twenty-Five Thousand and
No/100 Dollars ($7,625,000.00 U.S.).

4. Expiration of Inspection Period. Purchaser and Seller agree that the
Inspection Period shall be deemed to have expired, and Purchaser shall have no
further right to terminate the Agreement, as amended, pursuant to Section 3.5 of
the Original Agreement.

5. Closing Date. Unless an earlier date and time for the Closing is mutually
agreed upon by Seller and Purchaser, the Closing Date shall be the Business Day
which is two (2) Business Days after the satisfaction or waiver by Purchaser in
writing of the “Special Conditions” (as defined below), but not later than
May 25, 2007.

6. Special Conditions. In addition to the conditions set forth in Section 6.1 of
the Original Agreement, the obligations of Purchaser hereunder to consummate the
transaction contemplated by the Agreement shall in all respects be conditioned
upon the satisfaction of each of the following conditions (the “Special
Conditions”), any of which may be waived by Purchaser in its sole discretion by
written notice to Seller:

(a) The Tenant Estoppel Certificate from the tenant under the Lease contemplated
to be obtained under Section 6.1(c) of the Original Agreement shall expressly
state, without qualification (except for minor punchlist items which may be
specifically identified by such tenant in the Tenant Estoppel Certificate
provided that the aggregate cost to remedy all such punchlist items shall not
exceed $50,000), that all improvements and work required by the terms of the
Lease to be made or completed by Landlord have been completed in a timely
fashion in accordance with the terms of the Lease to the satisfaction of such
tenant. Seller agrees that Seller will expeditiously correct or cure, at the
sole cost and expense of Seller, any punchlist items which are identified by
such tenant in the Tenant Estoppel Certificate, and such agreement by Seller
shall survive the Closing. If any of such punchlist items are not corrected or
cured prior to the Closing, Seller shall be granted reasonable access to the
Property following the Closing in order to complete the correction or cure of
such items and Seller shall indemnify, defend and hold harmless Purchaser from
and against any and all expense, loss or damage which Purchaser may incur
(including, without limitation, reasonable attorney’s fees actually incurred) as
a result of any (i) act or omission of Seller or its representatives, agents or
contractors while on the Property as aforesaid or (ii) any failure by Seller to
timely correct and cure such punchlist items, and such indemnity by Seller shall
survive the Closing; and



--------------------------------------------------------------------------------

(b) Seller and Caterpillar Inc., as lessee of the real property adjacent to the
easterly boundary of the Land, shall have executed and delivered that certain
Easement Agreement substantially in the form attached hereto as Exhibit “A” and
by reference made a part hereof, which Easement Agreement shall be recorded at
or prior to the Closing (it being agreed that such Easement Agreement, when so
executed and delivered, shall be an additional Permitted Exception under the
Agreement); and

(c) Seller shall have received the written acknowledgment of the Southchase
Owner’s Association, Inc. (the “Association”) of its approval of the plans
identified on Exhibit “B” attached hereto and by reference made a part hereof,
and the written acknowledgment of the Association that all required approvals of
the Association with respect to the existing improvements on the Property have
been granted.

In the event that the Special Conditions have not been satisfied (or otherwise
waived in writing by Purchaser) prior to May 23, 2007, Purchaser shall have the
right, in its sole discretion, to terminate the Agreement by written notice to
Seller given prior to the Closing, whereupon (i) Escrow Agent shall return the
Earnest Money to Purchaser; and (ii) except for the provisions of the Agreement
which by their express terms survive the termination of the Agreement, no party
hereto shall have any other or further rights or obligations under the
Agreement.

7. Binding Effect. This Fifth Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Fifth Amendment shall be construed, interpreted and enforced under
the laws of the State of South Carolina. Except as expressly modified herein,
the Original Agreement, the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment shall remain in full force and effect, and,
as modified herein, are expressly ratified and confirmed by the parties hereto.

8. Counterparts. This Fifth Amendment may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Fifth Amendment,
the parties may execute and exchange counterparts of the signature pages by
facsimile or e-mail, any such signature pages so exchanged shall be deemed
originals for all purposes under this Fifth Amendment, and the signature page of
either party to any counterpart may be appended to any other counterpart.

9. Trust Declaration. THE DECLARATION OF TRUST OF PURCHASER, A COPY OF WHICH IS
DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF
MARYLAND, PROVIDES, AND THE VENTURE AND OWNER AGREE, THAT THE NAME “HRPT
PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER SUCH DECLARATION OF TRUST
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF PURCHASER SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, PURCHASER. ALL PERSONS DEALING WITH PURCHASER IN ANY WAY SHALL LOOK
ONLY TO THE ASSETS OF PURCHASER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF
ANY OBLIGATION.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date and year first above written.

 

SELLER:

WELLS REAL ESTATE, LLC – SC I,

a Georgia limited liability company

By:    Wells Real Estate Investment Trust, Inc., a Maryland corporation, its
Manager   

By: /s/ Donald A. Miller, CFA

Name: Donald A. Miller, CFA

Title: President

 

PURCHASER:

HRPT PROPERTIES TRUST,

a Maryland real estate investment trust

By: /s/ David M. Lepore

Name: David M. Lepore

Title: Senior Vice President